Citation Nr: 1721441	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  08-04 007	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for piriformis syndrome of the left hip with sciatica.

2.  Entitlement to a disability rating in excess of 20 percent for a fracture of the left great toe with extensor hallucis tendonitis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to April 1968 and January 1991 to February 1991 with additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board remanded the claims in June 2015.  The case is currently under the jurisdiction of the VA RO in Muskogee, Oklahoma.

In June 2014, the Veteran presented sworn testimony during a video conference hearing in Phoenix, Arizona, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

In December 2016, the Veteran's filed a motion to advance the Veteran's case on the docket (AOD) due to a worsening of his heart condition and resulting need for hospice care.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2016).  Sufficient cause includes serious illness, as is alleged by the Veteran's attorney.  The Board finds that serious illness requiring hospice care is adequate cause to grant the AOD motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

REMAND

In December 2016, the Veteran contacted VA to request that the Board obtain and review his treatment records from the Tucson VA Medical Center (VAMC), and dated from June 2016 to the present, in conjunction with his TDIU claim.  Although the Veteran only referenced these treatment records with regard to his TDIU claim, the record indicates that he regularly receives orthopedic treatment and updated VA treatment records may include records relevant to his increased rating claims.  As such, the entire case must be remanded to obtain these records.

Additionally, the Board's review of the development done since the prior remand in June 2015 indicates that the RO did not obtain an examination addressing the Veteran's employability from a vocational specialist as directed, nor did the RO consider the effect of the Veteran's now service-connected posttraumatic stress disorder (PTSD) on his employability.  On remand, an evaluation must be conducted in compliance with the Board's June 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA treatment records for the Veteran dated from June 2015 to the present.  All attempts to obtain these records should be documented in the claims file.  

2.  Schedule the Veteran for an evaluation by a vocational specialist, if possible.  If an in-person evaluation is not possible, the RO should obtain an opinion based on the record.  The claims file must be made available to the examiner.

The examiner should address the functional effects that all of the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects. The examiner should consider the Veteran's occupational and educational history, but must not consider the Veteran's age or any nonservice-connected disabilities.

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).












_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




